DETAILED ACTION

Status of Claims
Claims 1-17 are pending and presented for examination on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Five (5) information disclosure statement(s) (IDS) were submitted on 05/09/2019, 12/06/2019, 03/30/2020, 08/05/2020, and 02/22/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities: There should be a space between unit and value the range of “100A and 1,000A” (should be “100 A and 1,000 A”).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 8, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H02-254106 (A) to Takemura et al. (“Takemura”) (abstracts and computer-generated translation are attached).
Regarding claims 1, 3, and 4, Takemura teaches a method of producing an inorganic porous body, where the inorganic porous body can be metallic (metal foam).  Abstracts; page 1 – Field of the Invention.  The method includes the steps of (a) providing a skeleton of a porous organic polymeric material (polymer foam); (b) applying an inorganic fine powder, which can be metallic, onto the polymeric material (surface with layer of metal component); and (c) sintering the inorganic fine powder (sintering the metal component to thereby manufacture the metal foam).  Pages 1-2 – bridging paragraph.  
The inorganic fine powder can be iron powder (conductive metal having a relative magnetic permeability of 90 or more and conductivity of 8 MS/m or more).  Page 2 – second full paragraph.  
Prior to sintering, the body of inorganic fine powder on the organic polymeric material prior is an unsintered body (green structure).  Pages 2-3 – bridging paragraph.  
The sintering is performed in an induction heating furnace (applying electromagnetic field to green structure).  Pages 3-4 – bridging paragraph.
Regarding claim 2, Takemura teaches that the porous organic polymeric material can be a (poly)urethane foam skeleton.  Abstracts; pages 2-3 – bridging paragraph.
Regarding claim 5, Takemura teaches that the inorganic fine powder can be iron powder (entirely or 100% iron powder).  Page 2 – second full paragraph.
Regarding claim 8, Takemura teaches that induction heating can be carried out in two steps in chamber 11 and 12 under different rates and temperatures (first induction and second induction each under different conditions).  Fig. 2; page 4 – Example 3. 
Regarding claim 11, Takemura discloses a first heating time of 60 minutes (1 hour) (page 4 – Example 3), which falls within the claimed range.
Regarding claim 14, Takemura discloses a second heating time of 60 minutes (1 hour) (page 4 – Example 3), which falls within the claimed range.
Regarding claim 15, Takemura teaches that the organic polymer material is removed and decomposed.  Page 2 – fifth full paragraph; page 3 – second full paragraph.
Regarding claim 16, Takemura discloses the polymeric foam as being three-dimensional, such as having dimensions of 300 mm x 300 mm x 20 mm.  Page 4 – Example 2 but also see dimensions in Example 1; See original document for dimensions at paragraphs (7), (11), (12).  These linear dimensions in three dimensions suggest the shape of a film or sheet, as the thickness is much smaller than length and width.  Because the polymeric foam is a template, the resulting metallic foam would also take on the same shape.  This is represented by (10) (heat-treated material) in FIG. 2.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takemura.
Regarding claim 6, Takemura teaches that the inorganic fine powders can have a particle diameter of 50 µm or less.  Page 2 – first full paragraph.  The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takemura, as applied to claim 1 above, and further in view of US 6,387,149 (B1) to Harada et al. (“Harada”).
Regarding claim 7, Takemura does not teach forming the green structure by spraying or plating.  However, it has been held that it is obvious to substitute equivalents known for the same purpose.  See MPEP § 2144.06(II).  In the present instance, Takemura teaches a method of coating polymeric foam by dipping it in an aqueous slurry containing inorganic fine powder.  Pages 2-3 – bridging paragraph.  Harada, directed to making a metal porous body, teaches applying slurry onto a resin porous body by spraying, dipping, or other appropriate method.  Col. 8, lines 66-67 to col. 9, lines 1-4.  It would have been obvious to one of ordinary skill in the art to have replaced the dipping with a spraying technique because they are both suitable methods of applying slurry onto a polymeric substrate, and there is a reasonable expectation of success of slurry adhering to the polymeric substrate by using either technique, as shown by Harada.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura, as applied to claim 8 above, and further in view of Hassell et al., “Induction Heat Treating of Steel,” ASM Handbooks (“Hassell”) and US 2015/0334781 (A1) to Verhagen et al. (“Verhagen”).
Regarding claims 9 and 12, Takemura teaches performing heating in an induction heating furnace (pages 3-4 – bridging paragraph), but are silent regarding a specific current applied.
Hassell, directed to an overview of induction heating of steel, discloses that the heating rate of an induction heating process is affected by coil current.  “Principles of Induction Heating” section at page 5 of 6.  Heating rate is controlled by coil voltage because field strength (coil current) is roughly proportional to coil voltage.
Verhagen, directed to an induction heating system, teaches that output currents are up to 300 amperes (A) or up to 350 amperes or even greater.  Para. [0055].  
It would have been obvious to one of ordinary skill in the art to have selected the current level suitable to achieve the heating rates desired in Takemura in order to control the overall duration of the sintering process.  Additionally, since heating rates can vary in Takemura (e.g., Example 3), it would be obvious to select different currents in order to attain those different heating rates.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura, as applied to claim 8 above, and further in view of Hassell in view of DE 3015981 (A1) to Alf (“Alf.
Regarding claims 10 and 13, Takemura does not teach the claimed frequencies of 200-500 kHz or 100-1000 kHz.
Hassell, directed to an overview of induction heating of steel, teaches that the determining factor in selecting the frequency of an induction heating process is the power required to provide a sufficient power density in accordance with the type of heating desired (e.g., surface hardening, through hardening, annealing).  “Transformation Hardening of Steel,” pages 12, 13, 15, 16 of 20.  The total heating time and depth of hardening are influenced by the frequency applied.  See Table 10 at page 19 of 20 in the “Transformation Hardening of Steel” section.  
Alf, directed to the creation of metallic, sintered, porous electrodes, teaches that frequencies of approximately 300-600 kHz are suitable for raising the temperature to a sintering temperature to consolidate the metal powders.  Abstracts; para. [0027]-[0029].  Uniform porosity and adhesion is obtained.  Abstracts; para. [0022].
It would have been obvious to one of ordinary skill in the art to have applied frequencies on the order of those taught by Alf because they are shown to be suitable for sintering quickly and evenly.  Additionally, one would be motivated to select suitable frequencies, such as 300-600 kHz but not limited thereto, because the frequency will control the depth of the heating and the total time need to heat and sinter the metal particles, thereby permitting the user to control the efficiency of the sintering process.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takemura, as applied to claim 1 above, and further in view of US 2012/0141670 (A1) to Walther et al. (“Walther.
Regarding claim 17, Takemura discloses polymeric foams having thicknesses of 10 mm or 20 mm (page 4 – Examples 1 and 2, respectively), which do not fall within the claimed range of 2000 µm or less (2 mm or less).  However, it has been held that differences in shape and/or proportion do not create patentable distinctions.  See MPEP § 2144.04(IV)(A).  Walther, directed to open-porous metal foams, discloses foams having a thickness of 1.5 mm.  Para. [0061].  Metal foams have uses in filtration and catalysis.  Para. [0005].  Takemura’s inorganic bodies have uses as filters or as catalyst support elements.  Page 1 – Field of the Invention.  Therefore, it would have been obvious to one of ordinary skill in the art to have made the metal foams of Takemura thinner in order to make an article that meets particular size specifications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
September 15, 2021